ALLREAD, J.
“If there had been a reference or recital in the original deed as to the subjoined clause there could be little foundation for a doubt ■that the subsequent paper would thereby have been made a part of the original document. The books are full of cases to that effect. Here, however, we have the reverse, the unidentified and unsigned paper containing a recital purporting to connect such paper with the deed. We think however, that is not sufficient. So far as the documents themselves are concerned the subjoined clause is merely a waif upon the doorstep. It has no recognition from within. It cannot, therefore, stand of its own force. This is a case requiring clear and convincing evidence to support the relief and without some legal identification of the subjoined clause we do not see how the same can be enforced.
Upon a consideration of the entire case we are of the opinion that the plaintiffs have not made out the case stated in the petition and that said petition must be dismissed.”
(Ferneding and Kunkle, JJ., concur.)